Citation Nr: 1301877	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  07-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from July 2002 to April 2003, and from March 2004 to June 2005.  He also served on active duty for training from June 2001 to September 2001.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In pertinent part, service connection for left knee patellar tendonitis was denied.  The claim is now under the jurisdiction of the RO in St. Petersburg, Florida.  

In September 2008, March 2010, and August 2011, the Board remanded the present matter for additional development and due process concerns.

The Board also notes that two issues most recently remanded by the Board in August 2011, entitlement to service connection for a bilateral wrist and thumb disability and for a left ankle disability, were later granted by the Appeals Management Center (AMC).  See August 2012 rating decision.  As such, these two matters are no longer before the Board for appellate adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was last remanded in August 2011 for additional development of the evidentiary record.  Unfortunately, the Board regretfully finds that the requested action was not sufficiently completed.  Accordingly, another remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).  

As detailed in the previous remands, the Veteran underwent knee surgery in 1996, prior to entering service.  The record includes the Veteran's report of pain in service and after service.  The Board previously remanded the claim to determine whether there was clear and unmistakable evidence that the Veteran's injury was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Development ordered as part of the Board's August 2011 remand was to include a VA examination and medical opinion with consideration of an August 2009 diagnosis of left knee tendonitis and December 2010 motor conduction studies.  

Pursuant to the remand instructions, an examination was later conducted in November 2011.  See Disability Benefits Questionnaire ("DBQ") examination report.  Pertaining to the Veteran's claimed left knee disorder, the examining physician supplied diagnoses of post operative bone anchors in the left knee, and left knee arthralgia with narrowed medial joint space.  The Veteran provided a history of a preservice left knee injury accompanied by surgery.  The Veteran added that he incurred additional left knee symptoms, such as pain and locking, during his military service.  The examiner opined that the evidence of record clearly showed that the Veteran had a left knee condition which existed before his service entry.  This November 2011 examination report, however, failed to respond to all of the directly-posed medical questions included by the Board as part of its August 2011 remand.  

The Veteran's claims file was later returned to the November 2011 DBQ examiner for an addendum report.  This addendum report, dated in October 2012, shows that physician who examined the Veteran in November 2011 opined that the evidence of record during active military service "does not clearly and unmistakably show that the preexisting left knee disorder was aggravated by service."  He added that it was "at least as likely as not that any increase in disability was due to the natural progression of the disease."  

While the response regarding whether the knee injury pre-existed service is adequate, the response to whether that condition was aggravated during service is not.  The examiner appears to base the negative opinion on the mistaken assumption that the Veteran's knee pain started after service.  Ironically, the examiner quotes from the Veteran's own statement in which the Veteran reported "[p]rogressively over the years in service, my knee started to decline and I started to experience a substantial amount of pain throughout normal military daily activities."  

The examiner also did not provide an adequate rationale for the conclusion that the December 2010 motor conduction studies were not relevant to the knee claim.  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

The Board finds that the opinions supplied by the VA examiner in November 2011 (and as part of the addendum dated in October 2012) were based on a faulty premise and failed to provide a medical opinion based upon the proper legal standard.  Specifically, the physician failed to opine as to whether the evidence clearly and unmistakably showed that the Veteran's "preexisting left knee disorder was not aggravated by service."  Instead, as noted above, the examiner opined that the evidence of record "during active military service does not clearly and unmistakably show that the preexisting left knee disorder was aggravated by service."  The examiner also used the incorrect legal standard, "at least as likely as not," rather than "clearly and unmistakably," in his supplied opinion concerning whether "any increase in disability was due to the natural progression of the disease."  Further, the examiner did not specially comment, as instructed to as part of the Board's August 2011 remand, and as noted above, to address the "August 2009 diagnosis of tendonitis of the left knee."  Stegall.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the examiner should provide a more accurate opinion, one which is responsive to the proper legal standard.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claim folder to the VA examiner who examined the Veteran in November 2011, if he is available.  After reviewing the Veteran's claims folder, to include this remand, the examiner should answer the following questions:

(a)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran's preexisting left knee disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity. 

(b)  If the answer to (a) is no, is it at least as likely as not that the Veteran's left knee disorder had its onset in service?

The examiner is instructed to consider the Veteran's assertions that he complained of pain during service, regardless of whether those complaints are documents in the service treatment records.  

The August 2009 diagnosis of left knee tendonitis and the December 2010 motor conduction study should be both acknowledged and addressed.  If those reports are not relevant to the left knee disability, the examiner should specifically state why.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten addendum report. 

2.  In the event that the VA physician who examined the Veteran in November 2011 is unavailable, the RO/AMC should arrange for the Veteran to be scheduled for an orthopedic VA examination, to determine the current nature and likely etiology of his left knee disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran's preexisting left knee disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity. 

(b)  If the answer to (a) is no, is it at least as likely as not that the Veteran's left knee disorder had its onset in service?

The examiner is instructed to consider the Veteran's assertions that he complained of pain during service, regardless of whether those complaints are documents in the service treatment records.  

The August 2009 diagnosis of left knee tendonitis and the December 2010 motor conduction study should be both acknowledged and addressed.  If those reports are not relevant to the left knee disability, the examiner should specifically state why.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten addendum report. 

3.  The Veteran is hereby notified that it is his responsibility to report for any and all scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remands, the RO/AMC should ensure that all requested development has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken before returning the case to the Board.  See Stegall.

5.  Following any other indicated development, the RO/AMC should readjudicate the appealed issue, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


